The defendants seek to obtain costs and fees pursuant to G. L. c. 211, § 10, arguing that the petition was “frivolous [and] immaterial,” in the words of the statute. “Such an award is reserved for cases in which the inappropriate action is egregious.” Plymouth & Brockton St. Ry. v. Leyland, 422 Mass. 526, 531-532 (1996), citing Avery v. Steele, 414 Mass. 450, 456 (1993). In this case, although the plaintiff’s petition was without merit, it does not appear, on the whole, that his action in filing it was “egregious.”
The order of the single justice denying the petition for relief under G. L. c. 211, § 3, is affirmed. The defendants’ request for costs pursuant to G. L. c. 211, § 10, is denied. It is also ordered that no court of this Commonwealth accept any further filing from the plaintiff concerning this dispute unless a judge in the court authorizes the filing. The plaintiff shall be responsible for providing the judge with a copy of this decision at the time he requests leave to file.
Herbert D. Berkson, pro se.
James J. Dillon for Goodwin, Procter & Hoar LLP & others.
Jerome P. Facher for Hale and Dorr, LLP, was present but did not argue.

So ordered.